Citation Nr: 1710448	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  16-02 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected nasal septal deviation status post septoplasty.

2. Entitlement to an increased initial evaluation for nasal septal deviation status post septoplasty, currently evaluated as noncompensable prior to August 22, 2013, 10 percent from August 22, 2013, to January 28, 2014, and noncompensable thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from October 1981 to October 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the Board at an August 2016 hearing conducted at the RO.  Due to technical difficulties, a transcript of this hearing is unavailable.  The Veteran was afforded the opportunity to appear at a new hearing; however, in November 2016 he waived his right to a new hearing and submitted a written statement instead.

Clarification of Issues on Appeal

Service connection for a nasal septal deviation status post septoplasty with residual deformities was granted by the June 2014 rating decision on appeal, and a noncompensable evaluation awarded effective July 30, 2012, the date the Veteran's original claim of service connection was received by VA.  In October 2014 correspondence, the Veteran submitted documents purportedly claiming an increased evaluation for this disability.  However, construing these statements liberally and in the most favorable light to the Veteran, together with medical evidence submitted on his behalf, the Board accepts the October 2014 correspondence as a timely notice of disagreement with respect to the initial evaluation assigned by the June 2014 rating decision.  Therefore, the Board accepts jurisdiction over the issue of an increased initial evaluation for nasal septal deviation dating to the original grant of service connection.  As this issue is not yet final, there is no valid claim of clear and unmistakable error (CUE) with respect to the initial evaluation assigned, and referral of this issue is not necessary.

The issue of entitlement to an increased initial evaluation for nasal septal deviation is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Obstructive sleep apnea was not manifested in active service and is not otherwise etiologically related to such service and is not caused or aggravated by service-connected nasal septal deviation.


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded VA examinations in conjunction with his claim.  See 38 U.S.C.A. 
§ 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2016); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002).  These VA examinations are adequate for the purposes of the instant appeal, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide an adequate basis for the diagnosis and opinions rendered.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service connection may be established on a direct basis for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran contends his current sleep apnea is related to his active military service.  Specifically, he asserts that during service, he began to experience symptoms of daytime drowsiness and fatigue, which he contends represent early symptoms of sleep apnea.  Alternately, he asserts that his service-connected nasal septal deviation has caused or aggravated his current obstructive sleep apnea.

While the evidence reveals that the Veteran currently suffers from obstructive sleep apnea, the competent, probative evidence of record does not etiologically link the Veteran's current disability to his service or any incident therein.  Service treatment records reveal the Veteran presented in May 1984 requesting a referral for a sleep problem, noting he oversleeps daily and has done so for several years.  The report of a July 1984 neurology work-up revealed a diagnosis of no sleep disorder, long sleeper.  There is no indication the Veteran sought further treatment for or was diagnosed with a sleep disorder during service.  An October 1985 Report of Medical Examination, conducted at the Veteran's separation from active service, indicates a normal clinical evaluation.  As such, the Board finds that sleep apnea, or any other chronic sleep disability, was not manifest during active service.

When a disorder is first diagnosed after service, service connection is warranted for that condition if the competent evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  Alternately, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Post-service records dated March 2007 indicate the Veteran reported having been diagnosed with sleep apnea in service but was never treated.  However, he did not submit related records to his treatment providers nor seek further treatment.  In April 2012, the Veteran again reported a history of fatigue and an in-service diagnosis of sleep apnea.  He continued to complain of excessive daytime sleepiness and, in April 2013, was diagnosed with posttraumatic hypersomnia versus obstructive sleep apnea.  A formal diagnosis of sleep apnea was rendered following an October 2013 sleep study.

The Veteran has submitted a number of medical statements in support of his claim.  A December 2013 statement from Dr. M.L. notes he was the Chief of the Otolaryngology section, and the Veteran served under his jurisdiction as a Corpsman during his service.  Dr. M.L. notes the Veteran seemed to have a problem with excessive daytime drowsiness and fatigue, and sleep testing did show abnormalities consistent with a sleep deprived syndrome.  Dr. M.L. stated that he hopes his letter will serve as evidence that the Veteran did begin to have a sleep disorder while on active duty.  However, Dr. M.L. did not specifically offer an opinion regarding sleep apnea, nor did he address the affirmative lack of diagnosis provided by the July 1984 sleep study.
A November 2014 statement from Dr. D.T. notes that he was treating the Veteran for the diagnosis of obstructive sleep apnea and that the overnight polysomnogram (PSG) test is considered definitive for the diagnosis of sleep apnea, while the Multiple Sleep Latency Test (MSLT), which was performed during the Veteran's active service, is considered a definitive test for the diagnosis of narcolepsy but not sleep apnea.  However, Dr. D.T. did not offer an etiological opinion regarding the Veteran's current sleep apnea.

Dr. D.T. offered a second statement in August 2016, in which he noted a current diagnosis of sleep apnea and indicated he reviewed limited service treatment records as supplied by the Veteran.  While Dr. D.T. checked the box indicating a 50/50% probability that the Veteran's sleep apnea is related to service, the rationale provided uses significantly greater speculative language.  Specifically, Dr. D.T. stated that "[e]xcessive daytime sleepiness could be from sleep apnea.  It is challenging to make a case that sleep apnea could have existed in [the Veteran's] medical profile in 1984, though I cannot definitively rule it out either."  

By contrast, a January 2013 VA sleep apnea examination report indicates that, following a physical examination and review of the record, the VA examiner opined that the Veteran's sleep apnea was not incurred in or caused by service.  The VA examiner noted that there is no objective evidence of any sleep disorder diagnosed/onset during service, specifically citing the July 1984 report showing no sleep disorder.  Further, the VA examiner noted that even had the Veteran been diagnosed with sleep apnea in June 2012, it would not be related to service, as complaints more than 25 years following service cannot reasonably be connected to active service given that he was evaluated during service and was a sleep disorder was not diagnosed.

Regarding secondary service connection, a second VA examination was provided in February 2015.  Following a physical examination of the Veteran and review of the record and medical literature, the VA examiner opined that there is no objective evidence to support the Veteran's claim, and his service-connected nasal septal deviation does not cause or aggravate his central sleep apnea.  In this regard, the VA examiner noted that the natural response to nasal obstruction is to breathe through the mouth and the Veteran's prior nasal obstruction would not result in the obstructive process indicated by medical literature to be related to sleep apnea.

Finally, an April 2015 VA addendum opinion, which was rendered following a review of the Veteran's service treatment records, lay statements, and the November 2014 letter from Dr. D.T., determined that the Veteran's sleep apnea is less likely than not etiologically related to his active service.  In this regard, the examiner noted the May and July 1984 service treatment records discussed above indicates he was not diagnosed with any sleep disorder, and his service treatment records do not reflect the Veteran's symptoms were suggestive of sleep apnea as described by medical literature.

With respect to the conflicting medical opinions of record, the Board has the responsibility to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge.  At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.; see also Colvin v. Derwinski, 1 Vet. App 171 (1991).

The Board finds that the statements provided by Drs. M.L. and D.T. are of little probative value.  In this regard, Dr. M.L. provides no basis for his statement that the Veteran suffered from a sleep disorder in service, and specifically did not discuss the affirmative lack of a diagnosis nor explain why such a test result was incorrect.  With regard to medical evidence, an assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.  Further, a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  In addition, the August 2016 opinion by Dr. D.T. utilized significantly speculative language, even noting that it is "challenging to make a case that sleep apnea could have existed" during the Veteran's active service.  Such speculative language does not rise to the level of at least as likely as not and is assigned no probative value.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).
In comparison, the VA examiners' opinions were offered following a complete review of the record and discusses pertinent evidence from the record, including the study conducted during the Veteran's service, as well as relevant medical literature.  Therefore, the Board affords significant probative to these opinions.

The Board acknowledges that the Veteran himself has claimed that he suffers from sleep apnea as directly related to his active service or as secondary to his service-connected nasal septal deviation.  However, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., daytime sleepiness; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, the Veteran's lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).

Based on the evidence discussed above, the Board concludes that the preponderance of the evidence is against the claim for service connection for sleep apnea on both a direct and secondary basis.  The benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for sleep apnea is denied.


REMAND

As noted above, a transcript of the Veteran's August 2016 Board hearing is unavailable due to technical difficulties.  In a November 2016 statement, the Veteran indicated that VA has not yet scheduled an appointment for his service-connected nasal septal deviation to be evaluated.  Because the Board hearing transcript is unavailable, the Board accepts the Veteran's statement that he expected a new VA examination to be scheduled as an indication that his service-connected disability has increased in severity since his last examination, thus necessitating a remand to provide him a new VA examination.  See 38 C.F.R. § 3.159; see also VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for an examination to determine the current nature and severity of his service-connected nasal septal deviation.  The claims folder should be made available to the examiner in conjunction with the examination.  The examiner should address the Veterans service-connected nasal septal deviation in accordance with VA rating criteria.

2. After completing the above, and any other development deemed necessary, readjudicate the veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


